Title: To George Washington from John Sheridan, 22 August 1783
From: Sheridan, John
To: Washington, George


                        
                            Worthy Sir
                            
                                22 August 1783
                            
                        
                        While the publick testify their Sentiments on your Arrival please to admit a private (but indigent) Character
                            to address You in what he thinks will be agreable to Your Virtues the Wishes that the following Composition may be
                            followed—’tis Extempore Since the firing of the first Gun this day, and with more propriety may be sung
                            to the Tune of Smile America—than—Smile Brittania, Please to Imagine the Goddess of Liberty invoking her Subjects—Vizt. 
                        Jno. Sheridan
                        
                        Begin the Tunefull Song 
                        Now Liberty’s theme
                        Let Hills and Dales prolong
                        The ever Joyfull Strain
                        In Joyfull Strains each Voice should be
                        To Freedoms Sons and Liberty
                        
                        2
                        No people Eer was blesd
                        with such a Glorious Name
                        The Events of our Contest
                        Yields Freemen lasting Fame
                        In the Rolls of Fame our Names shall be
                        Fair Freedoms Sons on Liberty
                        
                        3
                        Her flag fair Freedom Waves
                        Speaks distant Nations round
                        Ye Virtuous be not Slaves
                        But haste where Freedoms found
                        From Tyrannick oppression flee
                        To Freedoms Sons and Liberty
                        
                        4
                        Oer my Extensive plains 
                        Plenty and peace presides
                        Virtue and Friendship Reigns
                        And happiness Resides
                        From Freedoms Sons this Land shall be
                        named the Land of Liberty
                        
                         5
                        Science and Arts abound 
                        Here learned Genious Rise
                        Here every Virtue’s found
                        That real worth implies
                        Virtue and Learning improved shall be
                        practised by the Sons of Liberty
                         6
                        Hence Commerce Spreads her sails
                        And Coasts to Foreign Lands 
                        Whose produce friendly Gales
                        Waft to our Native Strands
                        The produce of every clime shall be
                        Among the Sons of Liberty
                    